Per Cueiam.
We agree with the Supreme Court in its construction of the supplement of 1891 to the so-called Martin act (Pamph. L. 1886, p. 149; Gen. Stat., p. 3370; Pamph. L. 1891, p. 393; Gen. Stat., p. 3384, pl. 451), as expressed in the opinion delivered by Mr. Justice Garrison in that court. We find it unnecessary to pass upon the constitutional question discussed in that opinion.
The judgment under review should be affirmed, with costs.
For affirmance — Ti-ie Chancellor, Chiee Justice; Swayze, Trenchaed, Bergen, Minturn, Bogbrt, Vredenburgh, Vroom, Gray, Congdon, JJ. 11.
For reversal — None.